Title: From George Washington to William Ramsay, 10–16 November 1775
From: Washington, George
To: Ramsay, William



Dear Sir,
Cambridge Novr [10–16] 1775.

By Mr Harrison I have been favour’d with your Letter of the 16th Ulto, and am glad to find that my Address to the People of Canada, and Corrispondance with genl Gage have Merited the approbation of the Publick. I am not without my hopes that Arnold, and his Detachment have got into good Quarters in Quebec, long before this—I have heard nothing (directly) from him since the 13th Ulto; which, although it may be consider’d in a favourable point of view, keeps me in a very disagreeable state of Suspence.
A Number of Transports are just arriv’d at Boston, & from our Accts from thence, 2500 Troops are Landed; the truth, as yet, we know not—Our time of late hath been much taken up in building Barracks, & putting our Men undr Cover; which, in ten or twelve days more I hope will be compleated. Whether Genl Howe after receiving such a Reinforcement will remain quiet in his Quarters, is a matter to be determined. on thursday last about four or five hundred of them taking advantage of a very high Tide, landed at a place called Litchmores Point (opposite to Boston and then an Island) distant about ¾ of a Mile from our Lines on prospect Hill, but upon the appearance of two Regiments advancg towards them, over a Causey (waste deep in Water) they retreated having first kild & carrd off 10 head of Cattle, but with the loss of two of their Men (so near were our Regiments to them)—We had three Men wounded; two I fear mortally.

The destruction of Falmouth, and the Inclination which has been shewn of bestowing the same favour on other Towns (which, by being prepard for their reception, have averted the blow) is evident proof of the diabolical designs of Administration to prosecute, with unrelenting Fury, the most cruel, and Savage War that ever a Civilized Nation engag’d In as it also is, of the necessity of adopting every means which can be devis’d for the preservation of property. this led me to hint to your part of the Country through Lund Washington, the expediency of stopping the Navigation of the ⟨Poto⟩mack without loss of time; conceiving, that at an Expence, not amounting to one tenth of the damage which the Estates on that River may sustain in the course of next Summer, such obstruction’s may be laid as to prevent any Armed Vessell from passing. I do not pretend to point out the place where or precise manner how, this is to be effected. In Delaware they have attempted it by sinking of Chevaux, de Frieze, & Row Gallies—In Potomack I think it might be done by Chevaux de Frieze (or sinking of Vessels) and Batteries on one, or both sides of the River a[s] Circumstances might require. I have often heard, that somewhere below Quantico the Channel was so narrow as to ⟨illegible⟩ so, and the ⟨la⟩nd adjoining is proper, what ⟨mutilated⟩s the attempt? High land is the ⟨mutilated⟩ these kind of Batteries, beca⟨use mutilated⟩ from thence de⟨illegible⟩ pas⟨mutilated⟩age, at the same time that it ⟨mutilated⟩ receive no kind of Injury; where ⟨mutilated B⟩atteries upon a Level are ⟨mutilated⟩ys Silenced—Guns dismounte⟨d mutilated⟩ by the ⟨shi⟩ps—If Such a Situation ⟨mutilated Co⟩lo. Fairfax could be found le⟨mutilated⟩ d⟨mutilated⟩ it would be impassible; because ⟨mutilated⟩ Ves⟨sel⟩ is Raked from Stem to Stern (fro⟨m⟩ the time she gets within reach) of your Guns, till she is directly under them; & from Stern to Stem till she is out of reach of them, after passing; & this without bringing more than one or two Guns ⟨to bear⟩ on you, without heaving too which would protract her passage. I mention this matter, because I am very willing to have my property taxed to its proportionate amount to effect a Plan of defence to it—with sincere regard for Mrs Ramsay Yr Family, & all friends I remain Dr Sir Yr Affecte Hble Servt

Go: Washington

